From the facts found by the judge upon the trial, the respondents are respectively entitled to hold the office of councilmen of the city of New York, in case section eight, of chapter 586, of Laws of 1866, entitled, "An act to enable the board of supervisors of the county of New York to raise money by tax for the use of the corporation of the city of New York, and in relation to the expenditure thereof, and to provide for the auditing and payment of unsettled claims against said city, and in relation to actions at law against said corporation;" so far as it relates to the term of office, and the time of electing councilmen in future, is constitutional, and, therefore, valid; and, if that section is in conflict with the Constitution, and, therefore, void, it is equally clear, that the respondents are not entitled to the office, but that the appellants, respectively, are so entitled. It is claimed by appellants' counsel, that section eight of the act is in conflict with, and a violation of, article three, section sixteen, of the Constitution of the State, and, also, with article ten, section two. Section sixteen, article three, of the Constitution, provides, that "no private or local *Page 194 
bill, which may be passed by the legislature, shall embrace more than one subject, and that shall be expressed in the title. The first inquiry, obviously, is, whether section eight, of the act above referred to, so far as relates to the term of office of councilmen in the city of New York, and the time, etc., of their election, is local in the sense of the Constitution. It is clear, that it relates only to the officers of the municipal corporation of New York, and has no force outside of the territory embraced in the corporation, nor any possible effect upon property not within the corporate limits, or upon persons not for the time being within such limits. It would seem to follow, necessarily, that the act in question is local, as contradistinguished from general. The former is entirely confined in its operation to the property and persons of a specified locality — the latter, embracing either persons or property of the people of the State generally, or of some class of persons, or species of property, not limiting the operation of the law to any particular locality less than the whole. This view is sustained by the judgment of this court in The People v. Hills (35 N.Y. 449). In that case, it was held, that amending the charter of the city of Rochester was local within the meaning of the Constitution. Section eight, in question, so far as it relates to the office of councilman, amends the charter of New York. There is no distinction in respect to an act modifying the charter of New York, from one modifying that of Rochester, except in respect to the population of the cities — that of the former being vastly larger than that of the latter. Notwithstanding this, the act in either case affects only a particular locality. The question, whether local or general, cannot depend upon the relative numbers in any particular locality. It cannot be true, that an act relating to the charter of Utica is local, while one relating to that of Buffalo is not, although the latter has four times the population of the former; nor that relating to Buffalo local, and that to New York not, because the latter has much the greater population. The framers of the Constitution had no such design, or they would have prescribed some standard, based upon population, by which *Page 195 
the question should be determined. Not having done so, they must be presumed to have used the term "local" in the sense in which it is generally understood. In this sense, any law limited to any particular locality is local, irrespective of the population of such locality, whether great or small. The People v. McCunn
(16 N.Y. 60), and Williams v. The Same (24 id. 405), are not in conflict with this view. In the former, the act was held general, because it not only regulated, in some respects, the administration of justice in the courts of New York, but, also, in this court; and, in The People v. Williams, it was held general, because it provided for the confinement of convicts in the prisons of the State, outside of the city of New York. This was one of the reasons assigned for the judgment. In neither, were the acts limited in their operation to the city, or any other specified locality. The section in question being local, it remains to inquire, whether its subject is expressed in the title. A perusal of the title of the act (supra) will clearly show that it is not. No one, from reading the title, would have the slightest idea, that the term of office of the councilmen of the city of New York was in any way affected. The section must, therefore, be adjudged void upon this ground. This renders it unnecessary to inquire, whether it is in conflict with section two, article ten, of the Constitution. The judgment of the court below, at General and Special Term, must be reversed, and a judgment entered, removing the respondents, except Hugh O'Brien, from the office of councilmen of the city. It is insisted, that the relators were not, respectively, duly elected to the office, for the reason, that the notice of such election, required by law, was not given. This objection is fully answered by the rule adopted by this court in The People v. Cowles (3 Kern. 350), and in The People v. Cook. The judgment must further declare, that the relators are entitled to the affirmance, with costs of this court, and of the courts below, to the relators. As to Hugh O'Brien, the judgment must be affirmed, with costs.
Reversed as to all except Hugh O'Brien; affirmed as to Hugh O'Brien. *Page 196